UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6636



ROBERT WAYNE WRIGHT,

                                             Plaintiff - Appellant,

          versus


LIEUTENANT MATTOX, in his individual and
official capacities; SERGEANT ROSS, in his
individual and official capacities; CORPORAL
PARKER, in his individual and official
capacities,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Solomon Blatt, Jr., Senior District
Judge. (CA-96-144-8BD)


Submitted:   April 29, 1998                  Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Wayne Wright, Appellant Pro Se. Edwin Eugene Evans, Senior
Assistant Attorney General, Alexandria Skinner, SOUTH CAROLINA
BUDGET AND CONTROL BOARD, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Wright v. Mattox, No. CA-
96-144-8BD (D.S.C. Apr. 11, 1997. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2